        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IOU CENTRAL, INC.                         :
d/b/a IOU FINANCIAL, INC                  :
                                          :
      Plaintiff,                          :
vs.                                       :   CASE NO. 1:20-cv-00007-ELR
                                          :
CLAUS SCHMITZ et al,                      :
                                          :

 PLAINTIFF’S MOTION TO RECOSIDER, ALTER, OR AMEND ORDER
    AND VACATE STAY AND/OR DISMISSAL OF CASE [DOC 30]

      Per Fed. R. Civ. P. 59, 60 and applicable law, Plaintiff IOU moves for the

Court to reconsider, alter and/or amend its Order [Doc 30] vacate its stay and/or

dismissal, grant IOU’s Motion to Disregard [Doc 19] order Defendants to respond

to its Amended Complaint [Doc 18: AC], incorporated as follows:

      1.     IOU filed and served its Complaint [Doc 1] which Defendants moved

to dismiss with factually inaccurate and false affidavits. [Doc 10] IOU then filed its

Amended Complaint. [Doc 18; AC]

      2.     IOU seeks declaratory and equitable relief against Defendants for

joint liability on the Note and Guaranty, secured by their property, assets and

proceeds, or damages [Count I: AC ¶ 38-50]; judgment on the Instruments as

Defendants if Count I is granted. [Count II: AC ¶ 51-57] breach of fiduciary duty,




                                          1
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 2 of 15




aiding and abetting, [Count III: AC ¶ 58-64] quantum meruit [Count IV: AC ¶ 65-

70] money had and received [Count IV: AC ¶ 71-75] equitable lien/equitable

mortgage on their property, proceeds and business assets [Count V: AC ¶ 76-80] a

constructive trust on their property, proceeds and business assets[Count VI: AC ¶

81-85] attorney’s fees/costs if not otherwise granted. [Count VII: AC ¶ 86-90]

      3.    Defendants moved to dismiss the AC by a boilerplate motion [Doc

21] arguing they are not subject to personal jurisdiction in Georgia where they (a)

did not transact business or commit a tort [Doc 21, p. 4-8], contrary to the AC’s

allegations (b) did not regularly do or conduct business or engage in persistent

conduct [Doc 21, p. 9-10] contrary to the AC’s allegations (c) never consented to

personal jurisdiction [Doc 21 p. 11-12] again contrary to the AC’s allegations.

      4.    Defendants filed no affidavits or other authenticated evidence with

their Motion [Doc 21] and never addressed the AC’s allegations they applied for,

obtained, received the Funds by CS, their agent/servant, partner, joint enterprise,

alter ego, conspirator, which they knew, consented, benefitted and ratified. They

never denied applying for, obtaining and benefitting from the Funds, who had the

burden of proof on their personal jurisdiction defense but filed no affidavit.

The Order does not address these issues, such the above lack of evidence by

Defendants on their personal jurisdiction argument. [Doc 30]



                                         2
        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 3 of 15




      5.     Defendants also immediately demanded arbitration [Doc 21, 14-15]

which they waived by filing their motion to dismiss, who also waived personal

jurisdiction by seeking to arbitrate in Georgia.

      6.     IOU filed its Cross Motion [Doc 19] to Disregard or Deny the

Defense Motions to Arbitrate and/or Dismiss and enforce conditions precedent,

unaddressed in the Order which only grants and denies in part the motion of the

Defendants. [Order, Doc 30, p. 21-22, referencing Doc 21]

      7.     Defendants failed to respond to and conceded many arguments IOU’s

Motion to Disregard [Doc 19] such as their Motion to Dismiss rendered moot by

the AC [Doc 19, p. 6] They again filed no affidavits or other evidence in support of

their Motion to Dismiss the AC. [Doc 21]

      8.     Defendants failed to respond and conceded the arguments in the

Motion of their misstatements to the Court in their prior affidavits. [Doc 19, p. 6-8]

      9.     Defendants also failed to address and conceded IOU’s arguments in

the Motion on the conditions precedent for arbitration. [Doc 19, p. 10-12]

      10.    The Order should be reconsidered, altered, amended and vacated.




                                          3
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 4 of 15




                                MEMORANDUM

      The Court is requested to take notice of these matters per Fed. R. Evid. 201.

I.    Relief is Justified under Fed. R. Civ. P. 59 and/or Fed. R. Civ. P. 60.

      Fed. R. Civ. P. 59 (e) provides as follows:

      A motion to alter or amend a judgment affords the Court discretion to

reconsider an order. Mincey v. Head, 206 F.3d 1137 (11th Cir. 2000); O’Neal v.

Kennamer, 958 F.2d 1047 (11th Cir. 1992). There must be a reason why the Court

should reconsider its prior decision, per “facts or law of a strongly convincing

nature to induce the court to revise its prior decision.” Williams v. Cruise Ships,

320 F. Supp. 2d 1358 (S.D. Fla. 2004)

      Fed. R. Civ. P. 60 (b) (6) states as follows:

      “On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order or proceeding for (1)
      mistake, inadvertence, surprise, excusable neglect; (2) newly
      discovered evidence that, with reasonable diligence, could not have
      been discovered in time to move for new trial under Rule 59(b); (3)
      fraud (intrinsic/extrinsic), misrepresentation, misconduct by an
      opposing party; (4) judgment is void; (5) judgment was satisfied,
      released, or discharged; based on an earlier judgment that has been
      reversed or vacated; or applying it prospectively is no longer
      equitable; (6) any other reason that justifies relief.”

      In Nisson v. Lundy, 975 F.2d. 806 (11th Cir. 1992), the Court stated “Rule

60(b) is a ‘catch-all provision,’ a ‘grand reservoir of equitable power to do justice

in a particular case” Id at 806. Rule 60(b) is to be given liberal and remedial


                                          4
        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 5 of 15




construction” Id at 807. Herman v. Hartford., 508 Fed. App'x 927–28, n1 (11th

Cir. 2013); citing Fernandez v. Bankers, 906 F.2d 569 (11th Cir.1990) [reviewing

grant of a motion to reconsider denial of summary judgment as if a motion under

Rule 60(b)] which states: “On motion and just terms, the court may relieve a party

or its legal representative from a final judgment, order, or proceeding for the

following reasons: . . . (6) any other reason that justifies relief.” As shown below,

there are ample grounds for the Court to reconsider, alter or amend its Order,

vacate its stay and/or dismissal of this case.

II.   Defendants had the Burden of Proof of their Affirmative Defense of
      Personal Jurisdiction which they failed to fulfill, contrary to the Order.

      The Order states in part;

      “If a district court does not hold an evidentiary hearing on a motion to
      dismiss for lack of personal jurisdiction, “the plaintiff bears the
      burden of establishing a prima facie case of jurisdiction over the
      movant, non-resident defendant.” JMorris v. SSE, Inc., 843 F.2d 489,
      492 (11th Cir. 1988). To satisfy this burden, the plaintiff must present
      “sufficient evidence to defeat a motion for directed verdict.” Id. [Doc
      30, p. 7]

      Plaintiff has offered no evidence that Defendants Schmitz and Eva
      Investments acted as express agents for Defendants Nadia Bmno,
      Bodega Bars, or Bruno Investments when executing the Loan
      Instruments. [Doc 30, Order p. 15]

      Nor does Plaintiff offer any evidence that Schmitz was acting as an
      agent for Bodega Bars while executing a loan for a different business.
      [Doc 30, Order p. 16]



                                           5
        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 6 of 15




      However, contrary to the Order, Defendants must raise or waive their

affirmative defense of personal jurisdiction. Fed. R. Civ. 12 (b) (2). Defendants

failed to present evidence on that defense to the AC, such as affidavits, per the

subsequent sentence in JMorris [omitted in the Order] which held as follows:

      “The district court must construe the allegations in the complaint as
      true, to the extent they are uncontroverted by defendant's affidavits
      or deposition testimony….In addition, where the evidence presented
      by the parties' affidavits and deposition testimony conflicts, the court
      must construe all reasonable inferences in favor of the non-movant
      plaintiff.” Morris v. SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988)

      The Order did not address the above cites or other cases cited by JMMorris,

[Id at 492] such as Bracewell v. Nicholson, 748 F. 2d. 1499, 1504 (11th Cir. 1984)

[reversed erroneous grant of defense judgment for personal jurisdiction] holding:

      “If the defendant raises a question of personal jurisdiction and the
      district court elects to decide the question solely on the basis of the
      pleadings and affidavits, it must accept as true those allegations
      of the complaint which are not controverted by defendant's evidence
      and deny the motion to dismiss if the plaintiff presents a prima facie
      case of jurisdiction. Brown v. Flowers Industries, Inc., 688 F.2d 328,
      332 (5th Cir.1982). [plaintiff’s] jurisdictional allegations are
      uncontroverted; he has met his burden of proof.” Id.

The Court in Brown reversed the erroneous grant of a motion to dismiss for lack of

personal jurisdiction, holding in pertinent part:

      “On a motion to dismiss for lack of personal jurisdiction, the
      allegations of the complaint, except as controverted by the defendants'
      affidavits, must be taken as true. Black v. Acme Mkts., Inc., 564 F.2d



                                           6
        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 7 of 15




      681, 683 n. 3 (5th Cir. 1977). Brown v. Flowers Industries, Inc., 688
      F.2d 328, 332 (5th Cir. 1982)

      Brown held the district court erred in granting a motion to dismiss by

erroneously ruling a single contact, a telephone call to the forum, could not form

the basis for personal jurisdiction against the defendants, holding:

      “These considerations lead us to conclude that the defendants are not
      denied due process by being subjected to suit in Mississippi.
      [defendant] initiated the telephone call and allegedly committed an
      intentional tort. The injurious effect of the tort, if one was committed,
      fell in Mississippi, which the defendant could easily have foreseen.”
      Id at 333-334

      The above holdings are consistent with Cadle v. Menchion, LEXIS 142124

*7-8 (N.D. Ga. 2014) which similarly held as follows:

      “In a personal jurisdiction analysis, the facts presented in the
      plaintiff's complaint are taken as true to the extent they are
      uncontroverted. If, however, defendant submits affidavits
      challenging the allegations in the complaint, the burden shifts back
      to the plaintiff to produce evidence supporting jurisdiction. If the
      plaintiff's complaint and supporting evidence conflict with the
      defendant's affidavits, the court must construe all reasonable
      inferences in favor of the plaintiff.” Id. [court took jurisdictional
      allegations in pleading as true when defendant presented no
      affidavit/declaration to controvert them, denying motion to dismiss]

      Again, “If the plaintiffs' complaint and the defendants' affidavits conflict, the

Court must construe all reasonable inferences in favor of the plaintiffs.” Robinson

v. Giarmarco, 74 F.3d 253, 255 (11th Cir. 1996). The Georgia Court of Appeals

similarly held that under Georgia law:


                                          7
        Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 8 of 15




       “[W]hen a defendant moves to dismiss for lack of personal
      jurisdiction, he has the burden of proving that he is not subject to
      the jurisdiction of the court. Where the motion is decided without an
      evidentiary hearing and based solely upon the written submissions
      of the parties ․, any disputes of fact must be resolved in the light
      most favorable to the party asserting the existence of personal
      jurisdiction, and we review the decision of the trial court de
      novo. Weathers et al. v. Dieniahmar Music, 788 S.E.2d 856 (Ga.
      App. 2016) citing Paxton v. Citizens Bank & Trust of West Ga., 704
      S.E.2d 215 (2010). [reversed erroneous dismissal of case for lack of
      personal jurisdiction due to lack of evidence presented by movant, in
      part, finding personal jurisdiction over non-Georgia loan guarantors]

      Here, Defendants had the burden of proof in their personal jurisdiction

defense, contrary to the Order. Their bare-bones Motion lacked an affidavit or

other evidence, requiring its denial, as the Court also held:

      “Plaintiff may rest on jurisdictional allegations in the complaint unless
      the defendant controverts those allegations with a factual showing. In
      that event, the plaintiff has the burden of going forward with sufficient
      factual evidence to establish a prima facie showing of the
      jurisdictional allegations.” National Egg v. Bank Leumi, 504 F. Supp.
      309 (N.D. Ga. 1980) [denied motion to dismiss for lack of personal
      jurisdiction as non-Georgia defendants were subject to personal
      jurisdiction in Georgia for fraud and conspiracy based upon a single
      telephone call, to a Georgia plaintiff by one non-Georgia defendant
      essentially acting as an agent for the other non-Georgia defendant]

      Again, Defendants failed to file any affidavits in support of their bare-bones

motion, failing to meet their burden of proof on their defense of personal

jurisdiction. Barriere v. Cap Juluca, LEXIS 21500 *13-14 (S.D. Fla. 2014)

[denied motion to dismiss for lack of personal jurisdiction] holding:



                                           8
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 9 of 15




      “In support of its motion to dismiss, defendant failed to file any
      affidavits, testimony, or documents. Thus, it cannot be said that
      defendant raised a “meritorious” defense to personal jurisdiction.
      Melgarejo v. Pycsa, 537 Fed. Appx. 852, WL 5183755 at *3-4 (11th
      Cir. 2013) (in support of motion to dismiss under Fed. R. Civ. P.
      12(b)(2), the foreign defendant submitted evidence in support of its
      position, including an affidavit by its former president). Because the
      Court must accept Plaintiffs' allegations absent any challenge that
      would shift the burden, and because Defendant has not properly made
      such a challenge, the Court finds that Plaintiffs have sufficiently
      alleged Defendant has such minimum contacts with the forum to
      allow for personal jurisdiction under the Florida long arm statute.
      Stubbs v. Wyndham Nassau Resort and Crystal Palace Casino, 447
      F.3d at 1360, (11th Cir. 2006) [reversed grant of motion to dismiss for
      lack of personal jurisdiction]

      Again, personal jurisdiction is an affirmative defense proven by Defendants,

not Plaintiff. Defendants failed to meet their burden of proof on this defense, who

presented no evidence. Furthermore, personal jurisdiction can be established based

upon contacts through a plaintiff’s interactive website as Plaintiff alleged in the

AC Sarvint v. OMisignal, 161 F. Supp. 3d. 1250, 1261 (N.D. Ga. 2015)

      Defendants never denied receiving and using the funds at issue, which were

received by CS, through Plaintiff’s website, another evidentiary burden unmet in

this case. “O.C.G.A. § 9-10-91 (1),] permits the exercise of personal jurisdiction

over a nonresident defendant if he, personally or through an agent, “transacts any

business within this State.” Innovative Clinical &c. Svcs. v. First Nat. Bank &c.,

620 S.E. 2d 352 (2005), held: “O.C.G.A. § 9-10-91 (1) grants Georgia courts the



                                        9
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 10 of 15




unlimited authority to exercise personal jurisdiction over any nonresident who

transacts any business in this State to the maximum extent permitted by procedural

due process,” and it overruled all prior decisions that interpreted “transacts any

business within this State” more narrowly.”

       Therefore, the Order should be reconsidered, altered, amended and reversed

on the dismissal of the several Defendants for alleged lack of personal jurisdiction.

III.   Defendants conceded IOU’s Motion to Disregard. [Doc 19] which is
       unmentioned and unresolved in the Order. [Doc 30]

       Local Rule 7.1 states in part as follows:

       Response to Motion. Any party opposing a motion shall serve the
       party's response, responsive memorandum, affidavits, and any other
       responsive material not later than fourteen (14) days after service of
       the motion, except that in cases of motion for summary judgment the
       time shall be twenty-one (21) days after the service of the motion.
       Failure to file a response shall indicate that there is no opposition to
       the motion.

       Defendants failed to respond to and conceded IOU’s Motion. Coalition v.

Atlanta, 219 F.3d 1301, 1326 (11th Cir. 2000) [failure to brief/argue issue means it

is abandoned], Hudson v. Norfolk, 209 F. Supp. 2d 1301, 1324 (N.D. Ga.

2001) [“[W]hen a party fails to respond to an argument or otherwise address a

claim, the Court deems such argument or claim abandoned”] (citing Resolution

Trust v. Dunmar, 43 F.3d 587, 599 (11th Cir. 1995)) Northern v. Bayside, LEXIS

4033, *8-9     (N.D. Ala 2009) [cited above cases, finding party abandoned


                                          10
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 11 of 15




arguments by failing to respond to them in motion] Welch v. Delta, 978 F. Supp.

1133, 1137 (N.D. Ga. 1997) [Plaintiff's failure to respond to Defendant's argument

alone entitles Defendant to judgment on these claims.]. Adams v. UNUM, 508 F.

Supp. 2d 1302, 1318 (N.D. 2007) [plaintiff conceded dismissal of his claims for

fees by failing to respond to opposing motion for summary judgment] The rules

apply to even pro-se litigants. Coleman v. Chase, LEXIS 195290 (N.D. Ga. 2012)

[granted motion to dismiss to which pro-se plaintiff failed to respond] As shown

here, Defendants failed to respond to and conceded IOU’s Motion. [Doc 19] The

Order did not resolve IOU’s Motion which remains pending.

IV.   Defendants waived Arbitration and did not comply with its Conditions.

      Lastly, Defendants first filed a Motion [Doc 10] raising the affirmative

defense of personal jurisdiction in response to the Complaint, under the Federal

Rules of Civil Procedure. This Motion was contrary to the loan documents which

expressly provide for Georgia law and forum and arbitration. [See Note Paragraph

21 and Guaranty Paragraph 11] Defendants renewed that Motion and defense [Doc

21] in response to the Amended Complaint.

      Arbitration is a waivable right per 9 U.S.C. § 3 which states:

      “If any suit or proceeding be brought in any of the courts of the
      United States upon any issue referable to arbitration under an
      agreement in writing for such arbitration, the court in which such suit
      is pending, upon being satisfied that the issue involved in such suit or


                                        11
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 12 of 15




      proceeding is referable to arbitration under such an agreement, shall
      on application of one of the parties stay the trial of the action until
      such arbitration has been had in accordance with the terms of the
      agreement, providing the applicant for the stay is not in default in
      proceeding with such arbitration.”

      In Freeman v. SmartPay, Fed. Appx. 926, 933-35 (11th Cir. 2019) [unpub.]

the Eleventh Circuit cited 9 U.S.C. § 3 in affirming an order vacating an arbitration

stay and allowing litigation to proceed, holding: “One way that an applicant can

“default in proceeding with such arbitration” is by waiving the right to arbitrate”

as “default’ means ‘waiver’ under 9 U.S.C. § 3.” [Id at 932]. The Court then cited

its two-part test for waiver of arbitration, which may be waived like any other

contract, if “under the totality of the circumstances, the party has acted

inconsistently with the arbitration right, and, second, [they] look to see whether,

by doing so, that party has in some way prejudiced the other party.” Id at 932

      The Freedman defendant waived arbitration by 1) acting inconsistently with

its contractual right to arbitrate by refusing to pay the initial arbitration filing fee

under the arbitration agreement 2) waiving its right to arbitrate, 3) prejudicing

plaintiff by prematurely terminating arbitration, effectively precluding plaintiff

from seeking relief by arbitration. 4) Therefore, the trial court correctly held that

this defendant waived its right to arbitrate and lifted the arbitration stay of the case

which could then be litigated. Id at 934-35. See also Pre-Paid Legal. v Cahill, 786



                                          12
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 13 of 15




F.3d 1287, 1295 (10th Cir. 2015) [district court properly lifted arbitration stay

where one party refused to pay its share of arbitration fee, leading arbitrator to

dismiss proceedings, on grounds that arbitration had been had in accordance with

terms of agreement and non-paying party was in default]

      Clearly, if Defendants sought to arbitrate then they were bound to comply

with the arbitration clauses in the Note and Guaranty and arbitrate in Georgia.

Instead they disputed those clauses with their boilerplate motions. [Doc 10, 21]

And again, as also detailed above and in the Motion to Disregard [Doc 19, p. 9-12]

Defendants waived arbitration by failing to fulfill conditions precedent- invoking

arbitration prior to litigation and bringing the Note current which they guaranteed,

prejudicing to IOU. Under the [Federal Arbitration] Act and Georgia law.

“[A]n arbitration clause of a contract may be repudiated, waived, or abandoned,

by either or both parties to a contract. An agreement to arbitrate is waived by any

action of a party which is inconsistent with the right of arbitration.” National

Fidelity v. Lane, 398 S2d. 775 (Ga. App. 1990) [party waived arbitration by not

obtaining expert medical determination required prior to arbitration] citing

McCormick-Morgan v. Whitehead, 345 S.E.2d 53, 56 (1986) [court determined

electric company negotiated final contract with contractor and waived right to

arbitration] Klopp v. Benchmark, LEXIS 188108 * 7-8(S.D. Fla. 2015) [court



                                         13
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 14 of 15




could determine if conditions precedent to arbitration were met] Freeman v. Smart

Pay Leasing, Case No. 18-10380 [unpubl] (11th Cir. 2019) [party waived

arbitration by failing to fulfill a condition precedent of paying a filing fee. S&H

Contractors v. AJ Taft, 906 F.2d, 1507, 1514 (11th Cir. 1990) [corporation waived

arbitration by not being properly organized as required by contract and participated

in litigation before demanding arbitration, holding: “a party waived its right

to arbitrate if “under the totality of the circumstances, the . . party acted

inconsistently with the arbitration right and, in so acting, has in some way

prejudiced the other party.”] Arbitration should be denied for CS/EVE and any

other Defendant for failing to fulfill the conditions precedent of the contract and

otherwise waiving arbitration, such first seeking to adjudicate their Motions to

Dismiss [Doc 10 and 21] and not bringing the Note current, even 21 days or more

after service of this suit. Therefore, the Defendants waived arbitration.

                                       CONCLUSION

      Plaintiff IOU respectfully requests the Court reconsider, alter and/or amend

its Order [Doc 30] vacate its stay and/or dismissal, granting IOU’s Motion to

Disregard [Doc 19] ordering Defendants to respond to this suit within 14 days of

that order per Fed. R. Civ. P. 12 and for all just relief.




                                           14
       Case 1:20-cv-00007-ELR Document 32 Filed 07/10/20 Page 15 of 15




                      CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

                            CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF on the below date

and mailed to the Defendants at the addresses on their returns of service. [Doc 4-6]

             Respectfully submitted this 10th day of July 2020.

                   By:    /s/Paul G. Wersant
                          Paul G. Wersant
                          Georgia Bar No. 748341
                          3245 Peachtree Parkway, Suite D-245
                          Suwanee, Georgia 30024
                          Telephone: (678) 894-5876
                          Email: pwersant@gmail.com
                          Attorney for Plaintiff
                          File No. 3430




                                         15
